DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
This communication is considered fully responsive to Applicant’s response filed on 03/11/2022
Application filed 03/28/2020.
Applicant’s PgPUB: 2020/0314178 A1
Claims:
Claims 1-21 are pending.
Claims 1, 9, 18 and 21 are independent.
Claims 1, 9, 13, 18 and 19 are amended.
Previous Action:
Rejection of claim 21 under 35 U.S.C. 101 has been withdrawn due to Applicant’s amendments.
Rejection of claim 1 under 35 U.S.C. 112 is maintained.
New Examiner:
This application is being examined by a new examiner.



Response to Arguments
Regarding claims 1, 9 and 18:
Applicant’s arguments, see Applicant’s response, filed 03/11/2022, with respect to the rejection(s) of claims 1-20 under 35 USC 103 have been fully considered and are persuasive to overcome the prior rejection.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Application Publication No. 2014/0365912 A1 to Shaw et al. (“Shaw”).
Applicant's arguments filed 03/11/2022 have been fully considered but they are not persuasive.
Regarding claim 21, Applicant argues the cited prior art does not teach use of a public contact directory system which stores the contact files.
Examiner respectfully disagrees with Applicant’s assertions.  Ramanathan teaches that users or businesses may publish their cards on websites where the cards are downloadable and opened by an application (0008).  Further, Ramanathan teaches that cards maybe exchanged via shared locations identified by URLs which multiple computes may have access.  This denotes use of a public-accessible system where cards maybe retrieved (0008).  As such, the cited prior teaches the language of the claimed limitations as they are currently stated.
Regarding claims 13 and 19, Applicant argues the cited prior art is deficient because the cited prior art does not teach the claim limitations as recited in the claims.
Examiner respectfully disagrees with Applicant’s assertions.  The Applicant is silent as to how and why the cited prior is deficient.  The Applicant only states that the art is the deficient.  The Examiner has stated the references and citations as to the teachings of the claim limitation in the Office Action below.  Fig. 2 of Ramanathan (i.e., contact files) and Fig. 4 of Hunt (i.e., application) demonstrate the usage of scrolling through contact files and applications.  As the cited prior art covers the claim limitations as they are currently stated.
Regarding rejection under 35 U.S.C. 112:
Applicant references paragraph 0038 of their specification as a means of teaching the claim language.  Paragraph 0038 mentions use of the VCF standard that may be used in some embodiments where the contact file or data structure would be directly compliant with an existing contacts standard may be compatible with the VCF standard in some embodiments.  Further, non-standard data in the contact file may feature an associated tag under the standard that would allow the non-standard data to be in the file without negatively disrupting or interfering with the standard contacts application access to the standard contact data in the file.
The language in the paragraph is exemplary only and only states that it may be used or may be used in some embodiments.  This language is not definitive.  If Applicant wishes to have this language used to further define the terms of claims, then it would need to be included in the claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it claims in part “a standard contacts application” and “… data fields … not compatible with the standard contacts application …”  It is indefinite and unclear what is meant by the phrase “standard contacts application” and how is incompatibility determined.  Further, if the data fields in the claim are incompatible then how are they usable within the claims.  The claims are silent as to how this seeming contradiction is overcome.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-12, 14-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan (US Pub. No. 2006/0293905) in view of Milbury (US Pub. No. 2016/0072916) in further view of U.S. Patent Application Publication No. 2014/0365912 A1 to Shaw et al. (“Shaw”).
Regarding claim 1, Ramanathan shows a system for storing and managing contacts, the system comprising: 
a contact management application installed on a client computing device (e.g., Outlook: see Figs. 5 and 16, and [0038]), the client computing device including a microprocessor and volatile and non-volatile memory to configure the client computing device (see [0037]), the contact management application configured to process a plurality of contact files (e.g., files in vCard or other formats: see [0042], [0049], and [0070]-[0071]), and configured to: 
store contact data associated with a subject into a contact file, the contact data comprising a first set of data fields compatible with a standard contacts application (e.g., name, phone number, etc.: see [0070]-[0071]) and a second set of data fields compatible with the contact management application (e.g., fields stored in vCard x-name extensions: see [0073]-[0074]) but not compatible with the standard contacts application (Fig. 2, 0077 - Ramanathan shows a series of contact files that include information such as Name, Phone Number (i.e., traditional fields) and Logo or Photo (i.e., non-traditional fields).  Ramanathan teaches that the vCard (VCF file) which is a text file).  This shows the concept of a contact file or capsule as defined by the Applicant (Fig. 2) and Ramanathan teaches use of an image or logo associated with a vCard (i.e., VCF)); and 
wherein the contact management application provides a user interface on the client computing device for selecting or inputting content data into the contact management application for storage into the contact file (e.g., an interface to add new contact information: see Figs. 16, 18, and [0083], [0090]; see also Figs. 1 and [0041]-[0042]), and 
wherein the client computing device further includes a network connection interface that allows the client computing device to communicate with another computer system over a network (e.g., a communications interface: see [0040]), and the contact management application being configured to transmit a selected contact file to the other computer system (e.g., by email, through a web site, etc.: see [0006]-[0009], [0057]-[0058], and [0070]).
Milbury discloses what Ramanathan does not expressly disclose.
Milbury discloses:
one or more data fields being respectively associated with a corresponding application capable of operating on the client computing device (e.g. social media links associated with social media applications: see [0040]-[0042]); and
in response to the selection of the application display in the content area content associated with corresponding data fields from the selected contact file (see bottom of Fig. 1, showing menu of social media icons which, when tapped, display social media content on the display by way of a corresponding application: see [0042]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Ramanathan with the teachings of Milbury in order to allow users to share and interact with contact information for proprietary applications, thereby making the system more useful to users of those applications.
Shaw discloses what Ramanathan and Milbury do not expressly disclose.
Shaw discloses:
provide a visual interface on the client computing device comprising a displayed content area, a contact file selection menu for selecting a contact file of the plurality of contact files, and an application selection menu for selecting one of the applications associated with the content of the contact file (Fig. 5E-I, ¶0172-¶0179 – Shaw shows a list of contact information and a list of applications from can be used to share contact information at the same time.),
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Ramanathan and Milbury with the teachings of Shaw in order to allow users to share content from applications faster and more efficiently (¶0005).

Regarding claim 2, the combination shows the limitations of claim 1 as applied above, and further shows wherein the first set of data fields is compatible with the VCF standard (e.g., the RFCs which define vCard: see Ramanathan, [0070]-[0071] and [0073]).

Regarding claim 3, the combination shows the limitations of claim 1 as applied above, and further shows wherein the contact file is structured to enable standard contact applications to open the contact file to access the first set of data fields (e.g., any contacts application that supports standard vCards: see Ramanathan, [0071] and [0074]).

Regarding claim 4, the combination shows the limitations of claim 1 as applied above, and further shows wherein the contacts management application is configured to be able to open, edit, and save a standard contact file having a standard contact file structure (e.g., a vCard: see Ramanathan, [0071], [0074], and [0090]).

Regarding claim 5, the combination shows the limitations of claim 1 as applied above, and further shows wherein the contact file is a dynamic contact file in which the one or more data fields comprise a link to content stored on a remote server (e.g., a URI link: see Milbury: [0040]-[0042]) and updates to the stored content are displayed by the selected application (e.g., by virtue of the updates being displayed at the link or based on updates from the server: see Milbury, [0040]-[0042] and [0048]). Note that it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Ramanathan with the teachings of Milbury in order to allow users to exert control over their contact cards even after sending the cards out.

Regarding claim 7, the combination shows the limitations of claim 1 as applied above, and further shows wherein the contact management application generates a modified link for content stored on a remote server, the modified link being configured to include security or personalization data that restricts the content to specific users (e.g., an activation link or a restricted access link for secondary recipients: see Milbury, [0047]). Note that it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Ramanathan with the teachings of Milbury in order to allow users to exert control over their contact cards even after sending the cards out.

Regarding claim 9, Ramanathan shows a system for storing and managing capsules for content associated with a subject (e.g., files in vCard or other formats: see [0042], [0049], and [0070]-[0071]), comprising: 
a processor configured to acquire computer readable instructions stored in one or more memory devices (at least implicitly disclosed as a necessary component of a computer implemented system) and execute the instructions to: 
process content stored in a capsule and related to the subject, the content comprising sets of identification data (e.g., name, phone number, etc.: see [0070]-[0071]); 
provide a visual interface comprising a content area configured to display content (e.g., the screen: see Fig. 2), a capsule selection menu configured to enable the selection of a capsule (e.g., a pane 210 showing electronic contacts: see Fig. 2, [0041]-[0042], and [0055]-[0056]); and 
display in the content area of the interface, selected content associated with a selected one of the capsules (see Fig. 6 and [0057]-[0058]).
Milbury discloses what Ramanathan does not expressly disclose.
Milbury discloses:
the content having one or more applications associated with the content (e.g. social media links associated with social media applications: see [0040]-[0042]);
an associated application selection menu configured to enable the selection of an application from a plurality of applications (see bottom of Fig. 1, showing menu of social media icons which, when tapped, display social media content on the display by way of a corresponding application: see [0040]-[0042]); and
display in the displayed content area of the interface, selected content associated with a selected one capsules in response to the selection of one of the applications (e.g., displaying social media content associated with a content card and the tapped application: see [0040]-[0042]).
The suggestion/motivation and obviousness rejection is the same as in claim 1.
Shaw discloses what Ramanathan and Milbury do not expressly disclose.
Shaw discloses:
wherein the visual interface displays the capsule selection menu and application selection menu at the same time as displaying the content area (Fig. 5E-I, ¶0172-¶0179 – Shaw shows a list of contact information and a list of applications from can be used to share contact information at the same time.),
The suggestion/motivation and obviousness rejection is the same as in claim 1.

Regarding claim 10, the combination shows the limitations of claim 9 as applied above, and further shows wherein the visual interface is provided by a capsule management application configured to open the capsule, edit the capsule, and display content from the capsule (e.g., Outlook: see Ramanathan, [0071], [0074], and [0090]).

Regarding claim 11, the combination shows the limitations of claim 10 as applied above, and further shows wherein the capsule management application is configured to read, display, and edit a standard contacts file and is further configured to convert the standard contact file into a capsule (e.g., reading, displaying, and editing vCard data, which can be inserted into an OLE file or other format: see Ramanathan, [0049], [0071]-[0074], [0077], [0090]).

Regarding claim 12, the combination shows the limitations of claim 9 as applied above, and further shows wherein the processor is a processor of a client computing device and the system further comprising a server in communication with the client computing device over a network and configured to store the content of the capsule (see Ramanathan, [0008] and Milbury, [0040], discussing storing contacts on the central server). Note that it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify Ramanathan with these additional teachings of Milbury such that the user device uploads the information in order to reduce the total number of devices necessary to interact with the system, thereby decreasing cost.

Regarding claim 14, the combination shows the limitations of claim 9 as applied above, and further shows wherein the capsule comprises a data structure, a database entry, or one or more files (e.g. at least a vCard data structure or file, or database entry in a contacts repository: see Ramanathan, [0049]).

Regarding claim 15, the combination shows the limitations of claim 9 as applied above, and further shows wherein the capsule comprises a section that can be read and edited by a standard contacts application (e.g., any contacts application that supports standard vCards: see Ramanathan, [0071] and [0074]).

Regarding claim 16, the combination shows the limitations of claim 9 as applied above, and further shows wherein the content further comprises documents, media, or links to documents and media and the one or more applications are configured to open the documents, media, or links (e.g., at least links: see Milbury, [0040]-[0042], as combined above).

Regarding claim 17, the combination shows the limitations of claim 9 as applied above, and further shows wherein the processor is further configured to execute the instructions to transmit a copy of the capsule to another computer system over a network (see Ramanathan, [0070] and [0077]), and before transmission to restrict access to the content of the transmitted capsule on the other computer system to certain of the one or more applications associated with the content (e.g., by the original user transmitting a restricted interactive card which excludes phone numbers, etc., thereby restricting access to applications which can read the remaining data, such as social media applications: see Milbury, [0048]). Note that it would have been obvious to one of ordinary skill in the art to further modify the system of Ramanathan with these additional teachings of Milbury in order to increase user privacy.

Regarding claim 18, Ramanathan shows a method for storing and managing capsules (e.g., files in vCard or other formats: see [0042], [0049], and [0070]-[0071]) comprising: 
processing content stored in a capsule and related to the subject, the content comprising sets of identification data (e.g., name, phone number, etc.: see [0070]-[0071]); 
providing a visual interface comprising a content area configured to display content (e.g., the screen: see Fig. 2), a capsule selection menu configured to enable the selection of a capsule (e.g., a pane 210 showing electronic contacts: see Fig. 2, [0041]-[0042], and [0055]-[0056]); and 
displaying in the content area of the interface, selected content associated with a selected one of the capsules (see Fig. 6 and [0057]-[0058]).
where the visual interface is provided by a capsule management application configured to open the capsule, edit the capsule and display content from the capsule (see Figs. 7, 16 and 18 of Ramanathan)
Ramanathan does not explicitly show:
the content having one or more applications associated with the content;
an associated application selection menu configured to enable the selection of an application; and
display in the content area of the interface, selected content associated with a selected application.
Milbury shows:
the content having one or more applications associated with the content (e.g. social media links associated with social media applications: see [0040]-[0042]);
an associated application selection menu configured to enable the selection of an application (see bottom of Fig. 1, showing menu of social media icons which, when tapped, display social media content on the display by way of a corresponding application: see [0040]-[0042]); and
display in the displayed content area of the interface, selected content associated with a selected capsule in response to selecting an application (e.g., displaying social media content associated with a content card and the tapped application: see [0040]-[0042]).
The suggestion/motivation and obviousness rejection is the same as in claim 1.
Shaw discloses what Ramanathan and Milbury do not expressly disclose.
Shaw discloses:
wherein the visual interface comprises displaying the capsule selection menu and application selection menu at the same time as displaying the content area (Fig. 5E-I, ¶0172-¶0179 – Shaw shows a list of contact information and a list of applications from can be used to share contact information at the same time.),
The suggestion/motivation and obviousness rejection is the same as in claim 1.

Regarding claim 21, Ramanathan shows a public contact directory system, comprising: 
a server comprising a microprocessor and a memory, the server being configured to be accessible to the public via the Internet or other network connections (e.g., the necessary server which operates a WWW site: see [0007]-[0008]) and being configured to store contact files for individuals or other objects (e.g., contact files for “key contact persons”: see [0008]) and being configured to allow individuals to download individual contact files to client devices for their use and editing on their computer (e.g., for retrieving and editing before or after storing to a contact repository: (see [0007]-[0008], Fig. 18, and [0090])) and being configured for contact files on the server to be claimed or verified by the individual that is the subject of the contact file (e.g., by being “digitally signed”: see [0007]).
Ramanthan does not explicitly show wherein the server is further configured to communicate with the client devices to modify access to and the content of the downloaded contact files.
Milbury shows a public contact directory system with a server (central server: see [00036]-[0038]) wherein the server is further configured to communicate with the client devices to modify access to and the content of the downloaded contact files (e.g., by virtue of restricting access to secondary recipients and updating content when it is updated by the user: see [0047]-[0048]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Ramanathan with the teachings of Milbury in order to allow users to exert control over their contact cards even after sending the cards out.
Shaw discloses what Ramanathan and Milbury do not expressly disclose.
Shaw discloses:

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan (US Pub. No. 2006/0293905) in view of Milbury (US Pub. No. 2016/0072916), in further view of U.S. Patent Application Publication No. 2014/0365912 A1 to Shaw et al. (“Shaw”) and further in view of RFC 2426 (“vCard MIME Directory Profile”).
Regarding claim 6, the combination shows the limitations of claim 1 as applied above, and further shows wherein the contact management application is configured to select and add a media file to the contact file (e.g., a contact photo: see Ramanathan, [0044], [0047], and [0084]), the application being configured to upload the selected media file to a server associated with the application (see Ramanathan, [0008] and Milbury, [0040], discussing storing contacts on the central server). Note that it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify Ramanathan with these additional teachings of Milbury such that the user device uploads the information in order to reduce the total number of devices necessary to interact with the system, thereby decreasing cost.
The combination does not explicitly show the application configured to create a link to the location of the uploaded media file on the server, and include the link in the one or more data fields of the contact file.
RFC 2426 shows an application configured to create a link to the location of the uploaded media file on the server, and include the link in the one or more data fields of the contact file (e.g., as a URI to a contact photo, which is presented as an alternative to encoding the photo within the file: see section 3.1.4 on pp. 10-11).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the system of Ramanathan, Milbury and Shaw with the teachings of RFC 2426 in order to reduce the total size of the contact file, allowing the system to defer expending resources on the contact photo until it is actually needed by the recipient.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan (US Pub. No. 2006/0293905) in view of Milbury (US Pub. No. 2016/0072916), in further view of U.S. Patent Application Publication No. 2014/0365912 A1 to Shaw et al. (“Shaw”) and further in view of Jiang (US Pub. No. 2017/0109011).
Regarding claim 8, the combination shows the limitations of claim 1 as applied above, and further shows wherein the content of the contact file can be displayed by a general viewer application, the contact file operating as a portal between that provides the general viewer with the content (e.g., where the file is structured so that it can be read by a legacy contacts application, a JPEG viewer application, or any application which can read OLE data: see Ramanathan, [0071] and [0076]-[0077]).
The combination does not explicitly show the contact file can be saved as an icon on a lock screen or home screen of the client computing device.
Jiang shows a contact file can be saved as an icon on a lock screen or home screen of the client computing device (see item 67 in fig. 12 and [0207]-[0210]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the system of Ramanathan, Milbury and Shaw with the teachings of Jiang in order to provide quick access to important contacts.

Claims 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan (US Pub. No. 2006/0293905) in view of Milbury (US Pub. No. 2016/0072916) in further view of U.S. Patent Application Publication No. 2014/0365912 A1 to Shaw et al. (“Shaw”) and further in view of Hunt (US Pub. No. 2011/0113363).
Regarding claim 13, the combination shows the limitations of claim 9 as applied above, and further shows wherein the capsule selection menu comprise scrollable menus and scrolling through the capsule selection menu updates the content area with content from the selected capsules associated with the selected application (see Ramanathan, [0043] and Fig. 2, showing scroll bars when browsing contact cards and previews of the contact cards).
The combination does not explicitly show wherein the application selection menus is scrollable  and scrolling through the application menu updates the content area with the selected applications associated with a selected capsule.
Hunt shows wherein an application selection menus is scrollable  and scrolling through the application menu updates the content area with the selected applications associated with a selected content (e.g., wherein content in an application is shown by scrolling to that application in a scrollable  list: see Figs. 4-5, [0033]-[0034]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the system of Ramanathan, Milbury and Shaw with the teachings of Hunt in order to provide faster access to content associated with a large number of applications.

Regarding Claim 19, this claim corresponds to claim 13 and is rejected for the reasons given above, mutatis mutandis.

Regarding claim 20, the combination shows the limitations of claim 19 as applied above, and further shows wherein the capsule comprises a section that can be read and edited by a standard contacts application (e.g., name, phone number, email, etc., which can be read by any contacts application that supports standard vCards: see Ramanathan, [0071] and [0074]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687. The examiner can normally be reached Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR A ELFERVIG/Primary Examiner, Art Unit 2445